Name: Decision of the EEA Joint Committee No 19/94 of 28 October 1994 amending Annex IX (Financial Services) to the EEA Agreement
 Type: Decision
 Subject Matter: free movement of capital;  European construction
 Date Published: 1994-12-17

 17.12.1994 EN Official Journal of the European Communities L 325/71 DECISION OF THE EEA JOINT COMMITTEE No 19/94 of 28 October 1994 amending Annex IX (Financial Services) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Commission Directive 94/18/EC of the European Parliament and of the Council of 30 May 1994 amending Directive 80/390/EEC coordinating the requirements for the drawing up, scrutiny and distribution of the listing particulars to be published for the admission of securities to official stock-exchange listing, with regard to the obligations to publish listing particulars (1) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in Annex IX to the Agreement in point 25 (Council Directive 80/390/EEC) before the adaptations:  394 L 0018: Directive 94/18/EC of the European Parliament and of the Council of 30 May 1994 (OJ No L 135, 31. 5. 1994, p. 1). Article 2 The texts of Directive 94/18/EC of the European Parliament and of the Council in the Finnish, Icelandic, Norwegian and Swedish languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 15 December 1994, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 28 October 1994. For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No L 135, 31. 5. 1994, p. 1.